Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-2002

Ramsgate Ct Townhome v. West Chester
Precedential or Non-Precedential: Precedential

Docket No. 01-2905




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Ramsgate Ct Townhome v. West Chester" (2002). 2002 Decisions. Paper 798.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/798


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed December 16, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-2905

RAMSGATE COURT TOWNHOME ASSOCIATION;
JAMES C. HAMILTON, INC.; JOHN P. O’CONNELL;
LINDA L. O’CONNELL; GAY STREET RESTAURANT
DEVELOPMENT, LLC, ON BEHALF OF THEMSELVES
AND ALL OTHERS SIMILARLY SITUATED

v.

WEST CHESTER BOROUGH

Ramsgate Court Townhome Association;
James C. Hamilton, Inc.; John P. O’Connell;
Linda L. O’Connell; Gay Street Restaurant Development,
LLC, on behalf of themselves and the class they seek to
represent,

       Appellants

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civ. No. 01-cv-1864)
District Judge: Honorable Harvey Bartle, III

Argued: February 26, 2002

Before: ROTH, FUENTES, and GIBSON,* Circuit Ju dges.

(Filed December 16, 2002)
_________________________________________________________________

* The Honorable John R. Gibson, United States Court of Appeals for the
Eighth Circuit, sitting by designation.




       For Appellants:
       Robert D. Greenbaum & Associates,
        LLC
       Robert D. Greenbaum, (ARGUED)
       One Liberty Place, Suite 4900
       1650 Market Street
       Philadelphia, PA 19103

       Fineman & Bach, P.C.
       S. David Fineman
       Gary A. Krimstock
       1608 Walnut Street, 19th Floor
       Philadelphia, PA 19103

       For Appellee:
       Buckley, Nagle, Brion,
       McGuire, Morris & Sommer LLP
       Kristin S. Camp, (ARGUED)
       Glenn E. Davis, Esquire
       Stephen P. McGuire, Esquire
       Brian L. Nagle, Esquire
       304 North High Street
       West Chester, PA 19380

OPINION OF THE COURT

GIBSON, Circuit Judge:

Ramsgate Court Townhome Association and other
property owners1 (referred to collectively as "Ramsgate")
appeal from the district court’s order dismissing their
complaint against West Chester Borough for failure to state
a claim upon which relief can be granted. Ramsgate’s
putative class action challenged the Borough’s trash
collection ordinance under the Equal Protection Clause of
the Fourteenth Amendment of the United States
_________________________________________________________________

1. The other plaintiffs are: James C. Hamilton, Inc., owner of a 19-unit
apartment complex; John P. and Linda L. O’Connell, owners of a 14-unit
apartment complex; and Gay Street Restaurant Development, LLC,
owner of a mixed-use property that includes a restaurant and nine
apartments.

                                2


Constitution and under the Uniformity Clause of the
Pennsylvania Constitution. The district court concluded
that the ordinance is rationally related to a legitimate
government purpose and therefore does not violate the
Equal Protection Clause, and it declined to exercise
supplemental jurisdiction over the state law claim. 2 We will
affirm the judgment.

The district court dismissed the complaint in response to
the Borough’s motion under Fed. R. Civ. P. 12(b)(6). Our
review is de novo, but we use the same test as the district
court in deciding whether the complaint should be
dismissed for failure to state a claim upon which relief can
be granted. After accepting the complaint’s well-pleaded
allegations as true and viewing them in the light most
favorable to Ramsgate, if Ramsgate is not entitled to relief,
then the complaint should be dismissed. Maio v. Aetna,
Inc., 221 F.3d 472, 481-82 (3d Cir. 2000).

The Borough provides waste removal services to all
residential property owners except those whose property
requires more than the equivalent of six thirty-gallon
containers of rubbish per week. The Borough does not
provide services to multi-unit condominiums and
apartments or to mixed-use commercial and apartment
buildings. The owners of these excluded residential
properties make up the class. Members of the class are
assessed real estate taxes on the same basis as other
residential property owners in the Borough, but they
receive no waste removal services from the Borough.
Rather, they are required to pay for private waste removal
services at significant cost. In other words, because they
produce in the aggregate more than six containers of
rubbish per week, multi-unit condominiums and
apartments must arrange and pay for their own waste
removal. In contrast, single-unit residences can have up to
six containers collected each week at no additional cost.

By its terms, the complaint challenges the Borough’s
waste removal policy. It alleges that the class members are
_________________________________________________________________

2. Ramsgate does not raise the district court’s decision on the state law
claim in this appeal, and therefore we will not review the district court’s
discretionary ruling under 28 U.S.C. S 1367(c)(3) (2000).

                                3


denied equal protection in violation of the Fourteenth
Amendment because they do not receive the same waste
removal services provided to other residential properties.
The complaint assumes that the Borough’s waste removal
ordinance is enforced as written. For our purposes,
therefore, the Borough’s policy is synonymous with its
waste removal ordinance. The ordinance states in relevant
part:

       Garbage, rubbish and refuse shall be collected once
       each week from all properties having six (6) thirty-
       gallon cans (or their equivalent) or fewer. Those
       properties requiring more than the equivalent of six (6)
       thirty-gallon cans for the disposal of rubbish will be
       required to employ a private collector.

West Chester Code S 62-4.B.

The Borough filed a motion to dismiss under Fed. R. Civ.
P. 12(b)(6), which the district court granted. The district
court applied the rational basis test to Ramsgate’s Equal
Protection challenge, recognizing that it was free to consider
a conceivable governmental purpose even if the legislative
body had not articulated one. The district court concluded
that the Borough has compelling health and safety reasons
for requiring weekly removal of trash, and that it would be
justified in taking into account economic considerations in
deciding how it allocated its waste collection resources. The
court concluded that the Borough made a rational decision
to require residential property owners whose residents
produce in the aggregate large amounts of waste to contract
with and pay private waste haulers, and that it did not
engage in invidious discrimination.

On appeal, Ramsgate argues that a higher level of
scrutiny should be applied to its equal protection challenge,
although it never articulates exactly what test it advocates
or why the rational basis test is inapplicable. It frames the
question broadly, as "whether a municipality can selectively
provide basic municipal services to a segment of its
residential property owners while denying those very same
services to other residential property owners without
violating the Constitution."

                                4


The district court correctly concluded that Ramsgate’s
equal protection challenge to the Borough’s ordinance is
subject to the rational basis standard. The ordinance does
not draw a distinction based on a suspect classification,
nor does it implicate a fundamental right. See Beauclerc
Lakes Condo. Ass’n v. City of Jacksonville, 115 F.3d 934,
935 (11th Cir. 1997) (ordinance that excludes waste
collection services for condominiums but provides service to
all other residential properties does not draw a distinction
based on a suspect classification, and there is no
fundamental right to no-fee waste collection; therefore,
rational basis test applies).

In reviewing an ordinance that does not burden a
fundamental right or target a suspect class, we are to
uphold its constitutionality if it bears a rational relation to
some legitimate end. Vacco v. Quil, 521 U.S. 793, 799
(1997). We presume such an ordinance is valid, Cleburne v.
Cleburne Living Ctr., 473 U.S. 432, 440 (1985), and in our
review we are not limited to considering only the goal stated
by the legislative body. Delaware River Basin Comm’n v.
Bucks County Water & Sewer Auth., 641 F.2d 1087, 1096
(3d Cir. 1981). We are free to consider any conceivable
legislative purpose so long as it reasonably could have been
entertained by the legislature. Id. at 1097.

The district court recognized that the Borough’s limits on
waste removal are based on economic considerations. As
the district court stated, "[t]he challenged classifications
written into the ordinance in issue are based on the
quantity of waste and nothing else. . . . The differences in
the way property owners are treated under the ordinance
are clearly based on economic considerations. Providing
free trash collection costs money." Although the district
court did not ignore the importance of trash removal to a
community’s health and safety, it noted that the Borough is
forced to divide its finite budget among various
expenditures. By limiting this service, the Borough is able
to spend its tax dollars elsewhere.

Other courts have considered similar legislative objectives
where a municipality has provided a higher level of waste
collection services to one group of taxpayers than to
another. See Beauclerc Lakes, 115 F.3d at 935 (legislature

                                5


could assume that multi-unit condominium association has
greater bargaining power with private waste removal
services than do individual homeowners); Goldstein v. City
of Chicago, 504 F.2d 989, 992 (7th Cir. 1974) (same);
Szczurek v. City of Park Ridge, 422 N.E.2d 907, 911, 914
(Ill. App. Ct. 1981) (same). We are persuaded that the
district court’s conclusion is correct. Because of the
presumption of constitutionality and the legitimate
economic rationale for the ordinance, the ordinance
survives equal protection scrutiny.

On appeal, Ramsgate raises another issue. It asserts that
the Borough’s practice is to exclude all multi-residence
condominiums from its collection services, but that under
the ordinance each separate condominium should be
entitled to its own six-can allotment because each
condominium is a "property." See S 62-4.B ("Garbage . . .
shall be collected once each week from all properties having
six (6) thirty-gallon cans. . . .").3 However, as Ramsgate
acknowledges in its brief, it is arguing that "the Borough is
simply violating its own policy in its application[of the
ordinance] to [the class]." That is not a federal
constitutional challenge, and thus is not within the scope of
this appeal. This argument would be more appropriately
brought in state court, should Ramsgate choose to pursue
its cause of action following this disposition.

Finally, Ramsgate argues that the district court erred by
refusing Ramsgate’s request for leave to amend its
complaint. We review for abuse of discretion, Lake v.
Arnold, 232 F.3d 360, 373 (3d Cir. 2000), and we find
none. The Borough responded to plaintiffs’ complaint by
filing a Rule 12(b)(6) motion, which Ramsgate then
opposed. Ramsgate concluded its brief in opposition to the
motion to dismiss with this sentence: "However, in the
event that the Court concludes that the Complaint fails to
_________________________________________________________________

3. The ordinance defines "property" as"[a]ny building and/or tract held
in single or separate ownership." West Chester Code S 62-1. We do not
read this definition as providing the guaranteed services that Ramsgate
asserts it does, as it is not clear whether a separately owned
condominium within a multi-unit building qualifies as a "building
and/or tract."

                                6


state claims upon which relief may be granted, Plaintiffs
and the Waste Removal Class respectfully request that they
be granted leave to amend the Complaint." That is the only
mention of amending Ramsgate ever made before the
district court. Ramsgate never filed a motion to amend, nor
did it provide the district court with a proposed amended
complaint. As a consequence, the court had nothing upon
which to exercise its discretion. See Lake, 232 F.3d at 374.
As another circuit has held:

       [Plaintiff ’s] single sentence, lacking a statement for the
       grounds for amendment and dangling at the end of her
       memorandum, did not rise to the level of a motion for
       leave to amend. Because a motion for leave to amend
       was never properly before it, the district court did not
       abuse its discretion in failing to address [plaintiff ’s]
       request for leave to cure deficiencies in her pleadings.

Calderon v. Kansas Dep’t of Soc. & Rehab. Servs. , 181 F.3d
1180, 1187 (10th Cir. 1999). The district court committed
no abuse of discretion.

We will affirm the district court judgment.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                7